per Curiam.

This was a prosecution by the trustees of Franklin township, in Johnson county, against the appellants, for obstructing a highway. On appeal, there was a trial by the Court, and judgment for the plaintiffs. The record states that a motion for a new trial was made, but 'no reasons were filed as required by the statute. 2 R. S. p. 119, s. 355. No question is pre*529sented for this Court, and the'judgment is affirmed with 10 per cent, damages, and costs.
F. M. Finch, for the appellants.
8. P. yler, for the appellees.